                                     Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 1 of 9



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                               5   Attorneys for Defendants
                               6   Travis Paul Grant, Mariel Lizette Grant and
                                   Kyle David Grant
                               7
                               8
                               9
                              10                          UNITED STATES DISTRICT COURT
                              11                                 DISTRICT OF ARIZONA
                              12
                              13
                                   Jane Doe,                                     Case No._______________
                              14
                                          Plaintiff,
GINGRAS LAW OFFICE, PLLC




                                                                                 NOTICE OF REMOVAL
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                                   vs.
                              16                                                 (Maricopa County Superior Court
                                   Travis Paul Grant and Mariel Lizette          Case No. CV2020-055202)
                              17   Grant, husband and wife; Kyle David
                                   Grant and Jane Doe Grant, husband and
                              18   wife; XYZ Corporations,

                              19          Defendants.

                              20
                              21         Defendants Travis Paul Grant, Mariel Lizette Grant and Grant Kyle David Grant
                              22   (“Defendants”) give notice that this action is hereby removed from the Maricopa County
                              23   Superior Court to the United States District Court for the District of Arizona pursuant to
                              24   28 U.S.C. §§ 1441(b) and 1446.
                              25         Pursuant to District Court Local Rule LRCiv 3.6(a), undersigned counsel certifies
                              26   that a copy of this Notice (excluding exhibits) has been filed with the Clerk of the
                              27   Maricopa County Superior Court in the original state court proceeding, Case No.
                              28   CV2020-055202 (Hon. Sara Agnes).
                                     Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 2 of 9



                               1          I.     GROUNDS FOR REMOVAL; 28 U.S.C. § 1446(a)
                               2          As indicated in the attached pleadings, this case is primarily an action brought
                               3   under Arizona’s newly-enacted “Mugshot Website Operators” statute, A.R.S. §§ 44–
                               4   7901–02 (the “Mugshot Act”), which became effective last year on August 27, 2019. In
                               5   short, and with certain broad exceptions, the Act restricts the use of mugshots as follows:
                               6
                                         A mugshot website operator may not use criminal justice records or the
                               7         names, addresses, telephone numbers and other information contained in
                                         criminal justice records for the purpose of soliciting business for pecuniary
                               8         gain, including requiring the payment of a fee or other valuable consideration
                               9         in exchange for removing or revising criminal justice records that have been
                                         published on a website or other publication.
                              10
                              11   A.R.S. § 44–7902(B) (emphasis added).
                              12          Each violation of this provision carries mandatory minimum statutory damages of
                              13   $100 per day for the first thirty days, $200 per day during the subsequent thirty days, and
                              14   $500 per day for each day thereafter. See A.R.S. § 44–7902(D).
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          In her Complaint, Plaintiff Jane Doe alleges Defendants are “mugshot website
     PHOENIX, AZ 85044




                              16   operators” which A.R.S. § 44–7901(4) defines as: “a person that publishes a criminal
                              17   justice record on a publicly available internet website for a commercial purpose.”
                              18   Plaintiff further alleges Defendants published her mugshot in violation of A.R.S. § 44–
                              19   7902(B) and Arizona common law. Based on this, Plaintiff asserts three causes of action:
                              20   1.) a statutory claim seeking damages under A.R.S. § 44–7902(B); 2.) a claim for
                              21   misappropriation of name/likeness under Arizona common law; and 3.) a claim of false
                              22   light under Arizona common law. Plaintiff further seeks a preliminary and permanent
                              23   injunction requiring Defendants to remove her mugshot and arrest records.
                              24         1.      Removal Is Timely Pursuant to 28 U.S.C. § 1446(b)
                              25         The original Complaint, attached as Exhibit A, was filed in the Maricopa County
                              26   Superior Court on September 24, 2020. Defendants first received notice of this action on
                              27   September 28, 2020 when they obtained a copy of the Complaint from the Clerk of the
                              28   Superior Court. Accordingly, removal is timely pursuant to 28 U.S.C. § 1446(b)(1).
                                                                                2
                                       Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 3 of 9



                               1         2.        The District Court Has Diversity Jurisdiction
                               2         The District Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).
                               3   According to Complaint ¶ 1, Plaintiff is a citizen of the State of Arizona. Defendants are
                               4   all citizens of the State of Florida. Compl. ¶ 2. There is no question complete party
                               5   diversity is present.
                               6         Second, the amount in controversy exceeds $75,000. However, to be clear, that fact
                               7   is, at least initially, not readily apparent from the face of the Complaint. For that reason,
                               8   some additional comments are offered to explain why this Court has jurisdiction.
                               9         First, as noted above, the Arizona Mugshot Act imposes mandatory statutory
                              10   damages as follows:
                              11              D. A person that violates subsection b of this section is liable for
                              12              damages for each separate violation in an amount of at least:

                              13              1. $100 per day during the first thirty days of the violation.
                                              2. $200 per day during the subsequent thirty days of the violation.
                              14
                                              3. $500 per day for each day thereafter.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                                              A.R.S. § 44–7902(D) (emphasis added).
                              16
                              17         Although the Mugshot Act is extremely clear regarding the minimum amount of
                              18   statutory damages and how those damages are calculated, Plaintiff’s Complaint is oddly
                              19   vague on this point. Specifically, in ¶ 5 of her Complaint, Plaintiff alleges “The damages
                              20   in this case are not liquidated, but they are no less than $50,000 and no more than
                              21   $74,000.”1 Similarly, after alleging a statutory violation of the Mugshot Act, Plaintiff
                              22   alleges: “Plaintiff has suffered damages that she will prove at trial, which are no less than
                              23   $50,000 and no more than $74,000.” Compl. ¶ 13. Plaintiff seeks the same range of
                              24   damages in her other two causes of action. See Compl. ¶¶ 17 & 22.
                              25
                              26
                                   1
                                    When damages are unliquidated, Rule 8(b)(1) of the Arizona Rules of Civil Procedure
                                   prohibits any demand for a specific amount of damages: “In all actions in which a party is
                              27   pursuing a claim other than for a sum certain or for a sum which can by computation be
                                   made certain, no dollar amount or figure for damages sought may be stated in any
                              28
                                   pleading allowed under Rule 7.” (emphasis added)
                                                                               3
                                      Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 4 of 9



                               1         Although the Complaint appears to assert three causes of action with a range of
                               2   damages cumulatively totaling between $150,000 ($50,000 x 3) and $222,000 ($74,000 x
                               3   3), the ad damnum clause requests only a single award of between $50,000 and $74,000.
                               4   Based on this, it would appear Plaintiff has attempted to avoid federal jurisdiction by
                               5   praying for a total award below $75,000. Those efforts notwithstanding, Plaintiff’s
                               6   attempt to cabin her damages below $75,000 is unsuccessful as a matter of law and does
                               7   not defeat diversity jurisdiction. This is so for at least two reasons.
                               8         First, by separately seeking a minimum of $50,000 in damages in three separate
                               9   causes of action, Plaintiff has demonstrated the true amount in controversy exceeds
                              10   $75,000. See Munoz v. Federal Nat. Mortg. Assn., 2014 WL 3418447, *2 (D.Ariz. 2014)
                              11   (denying remand and finding amount in controversy is met where Complaint contained
                              12   twelve causes of action seeking damages of $10,000 each; “Even if the amount alleged
                              13   was only the $10,000 for state court purposes, it is asserted in twelve separate counts,
                              14   making the total amount in controversy to be in excess of $120,000. Therefore, the
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   aggregate value of the monetary damages sought exceeds $75,000.”)
     PHOENIX, AZ 85044




                              16         Second, as the Ninth Circuit has explained, for certain technical reasons (explained
                              17   further infra) “the amount-in-controversy inquiry in the removal context is not confined
                              18   to the face of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir.
                              19   2004) (emphasis added) (citing Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373,
                              20   375–77 (9th Cir. 1997). Those “technical reasons” are as follows—many states
                              21   (including Arizona) do not limit a plaintiff’s recovery to the amount demanded in the
                              22   Complaint. On the contrary, Arizona law allows the Complaint (including the prayer for
                              23   damages) to be amended at any time, including after trial. See Ariz. R. Civ. P. 15(b); see
                              24   also International Harvester Co. v. Chiarello, 27 Ariz.App. 411, 416 n.2 (App. 1976)
                              25   (explaining, “We find little significance in the fact that plaintiffs amend their complaint
                              26   after trial to increase the ad damnum clause … . Our cases indicate that where a jury
                              27   verdict exceeds the amount of the damages pleaded, the amendment of the complaint is
                              28   appropriate.”) (emphasis added) (citing Smith v. Tang, 100 Ariz. 196, 202 (1966)).
                                                                                  4
                                        Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 5 of 9



                               1           Due to this rule, in states like Arizona and California (which follows the same
                               2   rule), among others, even if a Complaint only requests $1 in damages, a jury can award
                               3   $1 million, $10 million, or any other amount of damages the evidence supports. Thus, the
                               4   amount requested in the ad damnum clause of a Complaint is not binding/limiting on the
                               5   Plaintiff. It is therefore not conclusive proof of the actual amount in controversy.
                               6           For that reason, many courts have faced similar attempts to avoid federal
                               7   jurisdiction by plaintiffs who pray for damages of $74,999.99 or less in states where such
                               8   prayers do not actually limit or cap the amount of damages available. The rule established
                               9   by those cases is simple and clear—if state law does not limit a plaintiff’s recovery to the
                              10   ad damnum sought in the Complaint, federal jurisdiction cannot be avoided solely by
                              11   praying for damages of $74,999.99 or less, provided evidence shows the true amount in
                              12   controversy exceeds $75,000.
                              13           A good example of this rule is found in Dunn v. Pepsi-Cola Metropolitan Bottling
                              14   Co., Inc., 850 F.Supp. 853 (N.D.Cal. 1994). In that case, the plaintiff brought an action in
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   state court alleging damages in excess of $100,000. The defendant, Pepsi, timely
     PHOENIX, AZ 85044




                              16   removed the action to federal court.
                              17           Clearly not wanting to litigate in federal court, the plaintiff voluntarily dismissed
                              18   the federal case four days later. She then immediately re-filed an identical proceeding in
                              19   state court, albeit with one change—the ad damnum clause was modified to reduce the
                              20   amount of damages sought from $100,000 to “a total amount not to exceed $49,900.”
                              21   Dunn, 850 F.Supp. at 854.2
                              22           Undeterred by this gamesmanship, Pepsi removed the second Complaint even
                              23   though it did not seek damages greater than $50,000. Plaintiff moved to remand. Noting
                              24   that California followed the “well settled rule ... that a plaintiff may secure relief different
                              25   from or greater than that demanded in the complaint …” the district court denied remand
                              26   because the Complaint’s factual allegations clearly showed the plaintiff would be entitled
                              27   to more than $50,000 if she prevailed. Id. at 855 (emphasis added) (citing authorities).
                              28   2
                                       Dunn was decided when the amount in controversy requirement was $50,000.
                                                                              5
                                     Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 6 of 9



                               1         The district court in Dunn relied on a similar case from Florida, Practice
                               2   Management Associates, Inc. v. Walding, 138 F.R.D. 148 (M.D.Fla. 1991). In that case,
                               3   very similar to here, the plaintiff’s Complaint alleged: “This is an action for damages that
                               4   exceed $10,000.00, but do not exceed $49,999.99.” Notwithstanding that allegation, the
                               5   district court denied remand. In doing so, the court explained the rule as follows:
                               6
                                         Plaintiff claims that its waiver of damages above the $50,000 threshold
                               7         allows it to defeat federal jurisdiction. While it has generally been
                                         recognized that a binding waiver will defeat removal to federal court, a
                               8         waiver will not suffice if it is unenforceable under state law. The Court
                               9         finds no precedent under Florida law requiring awards to be limited to the
                                         amount cited in the complaint. Moreover, [case law] confirms the
                              10         ineffectiveness of ad damnum clauses to limit damages under Florida law.
                              11         Therefore, the Court denies Plaintiff’s Motion to Remand.

                              12   Practice Mgm’t. Assoc., 138 F.R.D. at 150 (emphasis added) (citing St. Paul Mercury
                              13   Indem. Co. v. Red Cab Co., 303 U.S. 283, 288, 58 S.Ct. 586, 590, 82 L.Ed. 845 (1938)
                              14   (internal citation omitted); Kliebert v. Upjohn Co., 915 F.2d 142, 147 (5th Cir. 1990)).
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15         Put simply, in a state like Arizona which does not limit recovery to the amount
     PHOENIX, AZ 85044




                              16   prayed for in the Complaint, the ad damnum clause is not a cap on damages. Instead, the
                              17   ad damnum is, in effect, nothing more than a non-binding suggestion which may be
                              18   increased at any time, even after trial. Accordingly, in Arizona a Complaint’s prayer for
                              19   $74,000 or less is not sufficient to defeat federal jurisdiction if the evidence clearly shows
                              20   the true amount in dispute exceeds $75,000. See, e.g., Chase v. Shop ‘N Save Warehouse
                              21   Foods, Inc., 110 F.3d 424, 428–30 (7th Cir. 1997) (agreeing because Illinois law forbids
                              22   plaintiffs from stating any amount where the damages are unliquidated, plaintiff’s ad
                              23   damnum prayer for an amount below jurisdictional minimum is not binding and does not
                              24   deprive district court of diversity jurisdiction); In re: Shell Oil Co., 970 F.2d 355, 356 (7th
                              25   Cir. 1992) (concurring, “the factual allegations of the complaint, and not empty words
                              26   setting an illusory cap on damages, inform the jurisdictional inquiry. Plaintiff’s
                              27   complaint, alleging breach of a contract to pay $70,000 per year, shows that the amount
                              28   in controversy exceeds $50,000 ….”)
                                                                                 6
                                     Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 7 of 9



                               1         Applying these standards here, and focusing only on Plaintiff’s statutory claim
                               2   under the Arizona Mugshot Act, it is clear the amount in controversy far exceeds
                               3   $75,000.00. As noted above, A.R.S. § 44–7902(D) sets forth mandatory minimum
                               4   damages which begin at $100/day and increase to $500/day after two months.
                               5         According to ¶ 9 of the Complaint, Defendants have continuously and unlawfully
                               6   posted Plaintiff’s mugshot and related criminal records on their website “[s]ince at least
                               7   October 20, 2018 ….” Bearing in mind the Arizona Mugshot Act did not become
                               8   effective until August 27, 2019 (thus Plaintiff cannot receive statutory damages prior to
                               9   that date), and putting aside the separate issue of whether Plaintiff’s Mugshot Act claim
                              10   is timely under A.R.S. § 12–541(5) (providing a one-year limitation on actions for
                              11   “liability created by statute”), it is very easy to precisely calculate Plaintiff’s statutory
                              12   damages as of the date of removal as follows:
                              13
                              14                          Period                          Rate             Total
GINGRAS LAW OFFICE, PLLC




                                          8/27/19—9/26/19 (30 days)                     $100/day        $3,000
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16          9/27/19—10/26/19 (30 days)                    $200/day        $6,000

                              17          10/27/19—10/23/20 (362 days)                  $500/day        $181,000

                              18          TOTAL DAMAGES AS OF DATE OF REMOVAL                           $190,000

                              19         Accepting these facts as pleaded in the Complaint, there is no question whatsoever
                              20   the true amount in controversy here far exceeds $75,000. Whether Plaintiff’s damages
                              21   calculation (or estimated range) of between $50,000 and $74,000 was the product of bad
                              22   math skills, a lack of candor, or some other unexplained error is irrelevant.
                              23         As noted above, the rule is clear: “the factual allegations of the complaint, and not
                              24   empty words setting an illusory cap on damages” establish the true amount in dispute.
                              25   Math errors or an unsuccessful waiver attempt notwithstanding, as of the date of removal
                              26   Plaintiff has not legally bound herself to damages below the federal threshold.
                              27   Accordingly, because the factual allegations in the Complaint show the true amount in
                              28   dispute far exceeds $75,000, this Court plainly has diversity jurisdiction.
                                                                                7
                                     Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 8 of 9



                               1         3.     All Served Defendants Consent to Removal
                               2         All three named Defendants consent to and join in removal of this action. Consent
                               3   and joinder by the unknown John/Jane Doe Defendants is not required. See Fristoe v.
                               4   Reynolds Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) (explaining, “the unknown
                               5   defendants sued as ‘Does’ need not be joined in a removal petition.”) (citing Ronson Art
                               6   Metal Works, Inc. v. Hilton Lite Corp., 111 F.Supp. 691 (N.D.Cal. 1953); Grigg v.
                               7   Southern Pacific Co., 246 F.2d 613, 619–20 (9th Cir. 1957)).
                               8         4.     State Court Pleadings/State Court Record
                               9         Copies of all pleadings filed in the state court are attached hereto. Pursuant to
                              10   District Court Local Rule LRCiv 3.6(b) and 28 U.S.C. § 1746, undersigned counsel
                              11   verifies under penalty of perjury and under the laws of the United States of America that
                              12   the records attached hereto as are true and complete copies of all pleadings and other
                              13   documents filed in the state court proceeding.
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15     Exhibit                              Title                             Date Filed
     PHOENIX, AZ 85044




                              16       A        Verified Complaint                                           9/24/2020
                                       B        Plaintiffs’ Motion for Preliminary Injunction                9/24/2020
                              17       C        Civil Cover Sheet & Summonses                                9/24/2020
                                       D        Minute Entry Order                                          10/13/2020
                              18
                                       E        Notice of Filing Notice of Removal                          10/23/2020
                              19
                                   DATED: October 23, 2020.
                              20
                              21                                                      GINGRAS LAW OFFICE, PLLC
                                                                                      /s/ David S. Gingras
                              22                                                      David S. Gingras, Esq.
                                                                                      Attorney for Defendants
                              23
                                                                                      Travis Paul Grant, Mariel Lizette Grant
                              24                                                      and Kyle David Grant
                              25
                              26
                              27
                              28
                                                                                  8
                                     Case 2:20-cv-02045-SPL Document 1 Filed 10/23/20 Page 9 of 9



                               1                               CERTIFICATE OF SERVICE
                               2
                               3   I hereby certify that on October 23, 2020, I transmitted the attached document to the
                               4   Clerk’s Office for filing via ECF, and emailed a copy of the foregoing to:
                               5
                                   Craig Jacob Rosenstein, Esq.
                               6
                                   ROSENSTEIN LAW GROUP, PLLC
                               7   8010 East McDowell Road, Suite 111
                                   Scottsdale, AZ 85257
                               8   Attorney for Plaintiff
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                               9
